    8:19-cr-00181-DCC         Date Filed 07/12/19       Entry Number 371-1         Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

                                              )
IN RE: ALL CRIMINAL MATTERS                   )               STANDING ORDER
ASSIGNED TO JUDGE DONALD C.                   )
COGGINS, JR.                                  )
                                              )

       In addition to the Federal Rules of Criminal Procedure and this District’s Local Criminal

Rules, the following rules apply to all criminal matters before the undersigned:

       1.      Continuances. Motions to Continue that are filed before a scheduled pretrial

conference shall state a reason under 18 U.S.C. § 3161(h)(7)(B) why a continuance is requested.

Motions and proposed orders from defense counsel must include the language that defense

counsel has specifically advised his client that by requesting this continuance, or consenting

thereto, the defendant has waived his rights to a speedy trial, as well as language that defense

counsel has consulted with the Assistant United States Attorney (“AUSA”) assigned to the case

and the AUSA consents.

       2.      Voir Dire.1 At least seven (7) calendar days prior to jury selection, all voir dire

requests must be emailed to chambers at coggins_ecf@scd.uscourts.gov. See Local Criminal Rule

26.04(A) (D.S.C.). The request forms may be found at www.scd.uscourts.gov. Prior to submitting

any voir dire requests, the parties must confer and determine if they can agree on these requests.

If so, the agreed upon requests must be submitted as joint submissions. The parties must also

submit a list of witnesses and, if relevant, their addresses and occupations. If you intend to seek




1
 The Court will ask potential jurors during jury selection if they know or have any connection
with any of the attorneys, parties, or witnesses listed by either party in their pretrial briefs. The
Court will also summarize the allegations and ask if any potential juror is familiar with the dispute
or has any preconceived views that may impair his or her ability to be impartial.
    8:19-cr-00181-DCC          Date Filed 07/12/19       Entry Number 371-1         Page 2 of 3




special voir dire, you must certify that the questions you wish to ask are not duplicative of those

asked in the juror questionnaire.2

       3.      Requests to Strike Jurors for Cause. Joint Strikes for Cause must be filed with

the Court no later than two days prior to jury selection. In trials involving more than one defendant,

the defense must select one spokesperson for the purpose of jury selection. Pursuant to Fed. R.

Crim. P. 24(b)(2), the defendant or defendants jointly have ten (10) peremptory challenges in non-

capital felony cases.

       4.      Jury Instructions. Parties must file their proposed jury instructions with the Court

at least seven (7) calendar days before trial. See Local Criminal Rule 26.04 (D.S.C.). Do not

submit repetitive requests for the same legal concept in your proposed jury instructions.

Additionally, each requested instruction should contain a citation of authority with references to

specific sections or pages. If unreported decisions are relied upon for support, copies of those

decisions must be attached to the jury charge request. Objections to proposed jury instructions

must be filed with the Court at least (4) calendar days prior to trial.

       5.      Meet, Mark, and Exchange Exhibits. No later than seven (7) calendar days

before the trial date, the attorneys for each side must meet for the purpose of agreeing and marking

all exhibits to be used at trial, and, where possible, agree on the admissibility of trial exhibits. In

the event there is an objection to any exhibit, the opposing party must file objections with the Court



2
  This district requires potential jurors to complete an extensive Juror Questionnaire. A sample
questionnaire is available on the district’s website (www.scd.uscourts.gov). The questionnaire is
intended to provide more thorough information to counsel than would otherwise be available and
to minimize the time necessary to conduct voir dire. Copies of completed questionnaires will be
available for review in the Clerk of Court’s Office seven (7) calendar days before jury selection.
Copies of the questionnaires may be purchased from Aim Mail (864-242-2900). To protect the
privacy of jurors, prior approval must be obtained by submitting a Jury Questionnaire Request
Form to the Clerk’s Office by fax (864-241-2711), e-mail, or mail (300 East Washington Street,
Room 239, Greenville, SC 29601).
    8:19-cr-00181-DCC           Date Filed 07/12/19        Entry Number 371-1           Page 3 of 3




at least four (4) days prior to trial. After the exhibit list is prepared, the parties are not to re-number

the exhibits. If items are deleted, the exhibits should be struck through and marked as withdrawn.

The Government may wait until the day of the trial to mark fungible evidentiary items such as

drugs, money, etc.

        6.      Proposed Orders. Do not file proposed orders in CM/ECF and do not submit

proposed orders as a result of oral argument unless requested to do so. In the event a proposed

order is requested, or otherwise appropriate, counsel should e-mail a copy of the proposed order

and related motion to coggins_ecf@scd.uscourts.gov in Microsoft Word or WordPerfect formal

(double-spaced), and opposing counsel should be copied on the e-mail. The e-mail subject line

should include the case number and the short form of the case name. The e-mail should indicate

if the order was requested or if it relates to a corresponding motion.

        7.      Plea Agreements and Element Sheets. Plea Agreements and Element Sheets

must be filed with the Court no later than twenty-four (24) hours prior to a plea hearing.

        8.      Electronic Courtroom System.            Counsel are required to use the electronic

courtroom presentation system during trial. If counsel has not undergone electronic courtroom

training, contact Nora Chandler in the Clerk of Court’s Office (864-241-2758) regarding use of

the electronic system. However, note that training will not be conducted the week prior to trial or

during trial.

        IT IS SO ORDERED.


                                                                 s/Donald C. Coggins, Jr.
                                                                 United States District Judge
